November 2Sth, 1848. Mr. Key followed in reply, but as he was about commencing Judge CRANCH informed the counsel for the ease that the following points presented by the counsel for Drayton, viz.: (1) That a prisoner had a right to peremptorily challenge twenty jurors; (2) that color is not prima facie evidence of slavery; (3) that slavery has no legal existence in this District; had been so often decided (negatively) in this court that no further argument would be heard on them.
Mr. Bradley followed Mr. Key on the same side.
November 29th. 1848. Mr. Mann addressed the court in behalf of the plaintiff in error, and confined himself to the four points left for discussion.
November 30th. 1848. Mr. Mann finished his argument.
February 19th, 1849. The great principle involved in this case was the correctness of the definition of larceny given by the judge of the criminal court in the fifth exception, and on which several of the other exceptions were based. Judges GRANOH and MORSEL united in reversing the decision of the court below upon this and the other points dependent thereon, and Judge DUNLOP delivered his opinion, differing from the court and sustaining Judge Crawford.
The following is the order of the court: Said cause having been brought to this court by writ of error, and now coming on to be heard on the transcript of the record from the criminal court, and after argument of counsel, and after mature consideration thereon. the judgment of the criminal court in this causd is hereby reversed because the court below erred in the following particulars, viz: 1st. In giving the instructions stated in the second bill of exceptions. 2d. In giving the instructions stated in the third bill of exceptions. 3d. In refusing to give the instructions prayed by the prisoner as stated in his fifth bill of exceptions, and in giving the instruction therein stated. 4th. In giving the instructions stated in the prisoner’s sixth bill of exceptions. 5th. In giving the instruction stated in the prisoner’s eighth bill of exceptions. 6th. In refusing -to give the instructions prayed by the prisoner as stated in his tenth bill of exceptions, and in giving the instruction in lieu of it as stated in the same bill of exceptions. 7th. In refusing to give the instructions prayed by the prisoner: as stated in his eleventh bill of exceptions, and in giving the instruction in lieu of it as stated in the same bill of exceptions. It is therefore ordered, that the judgment of the said criminal court in this cause be and the same is hereby reversed for the reasons aforesaid, and that this cause be and the same is hereby remanded to the said criminal court with directions to award a venire facias de novo.